23 So.3d 1284 (2010)
Caleb Lee MILEY, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Amanda Lyn BARKER, Appellee.
No. 4D09-13.
District Court of Appeal of Florida, Fourth District.
January 6, 2010.
Caleb Lee Miley, Lake Worth, pro se.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for appellee.
STEVENSON, J.
Caleb Lee Miley, the father, appeals a Final Administrative Support Order entered against him following an administrative proceeding by the Florida Department of Revenue, Child Support Enforcement Program. The basis of Miley's challenge on appeal is that, subsequent to the time the proposed order was mailed on October 21, 2008, and prior to the issuance of the final order on December 24, 2008, he lost his job and his ability to make the prescribed payments. Miley did not request a hearing prior to issuance of the final order. Because the award in the final order is supported by competent, substantial evidence, we affirm. See § 120.68(10), Fla. Stat. (2008). Our affirmance is without prejudice to permit Miley to request a modification of the final order subject to the requirements established in Florida Statutes Chapters 61 and 409. See § 409.2563(12), Fla. Stat.; Macias v. Dep't of Revenue ex rel. Garcia, 16 So.3d 985, 986 (Fla. 3d DCA 2009) (noting that Macias could not seek modification of a final administrative support order on appeal "by presenting facts that were not initially presented to the administrative law judge"). Alternatively, Miley may seek a superseding order from the circuit court. See § 409.2563(10)(c), Fla. Stat.
Affirmed.
TAYLOR and MAY, JJ., concur.